Title: To George Washington from Josiah Crane, June 1789
From: Crane, Josiah
To: Washington, George



[New York, June 1789]

The Memorial of Josiah Crane Respectfully Sheweth.
That your Memorialist previous to the Late war with Great Britain was a Citizen and Inhabitant of New York. That a few years before its Commencment, he went abroad to transact business in the mercantile Line. That at the commencement of it, he was a resident in the Island of St Thomas, in the Danish West Indies, where he Continued untill his return to America Sometime in the year 1778.
That your Memorialist, in a prosperous course of business, by honest industry and perseverance had amassed a fortune of about Twelve Thousand pounds. That being warmly attached to the American cause, and not having been in a situation to render other services, he conceived it to be his duty to contribute towards its support in the only way in which he had it in his power, which was, by dedicating his fortune to the public use. That under this impression he caused the whole of his property, except a Sufficiency for the purchase of a small vessell to

bring himself and his family to the Country as a flag of Truce to be shippd to different parts of the United States with Directions to place the proceeds in the Loan Offices of the respective places. This he considered as a Species of aid of which at the time the American cause stood most in need, and his directions were accordingly pursued.
That your Memorialist arrived at New London in the State of Connecticut whence he proceeded to Albany & from thence by Land to Charles Town in South Carolina for the adjustment of his Concerns at that and the Intermediate places to which his property had been sent. That having Received from his Agents the Certificates for the Sums Loaned on his Account & having collected the other monies not disposed of in that mode, he was returning to Albany to deposit those monies in the Loan Office of this State. That on his way to Albany at Paramus in New Jersey his quarters were surprised by a party of the British Army and narrowly escaping himself with his Life he was Stripped of all the property he had in the world except about Seven Hundred pounds of real value in Certificates which he happened to have in his pocket Book.
That your Memorialist with a numerous family to provide for is now reduced to Extreme distress even to the Necessity of Assigning the small remains of his property for the Satisfaction of his Creditors and knows not what course to pursue for a future Livelihood.
That being conscious he owes his ruin to his zeal for the Cause of America he has Allowed himself to indulge a hope, that the Deliverer and Father of his Country will be Disposed if the public Service permit it, to consider him in the Distribution of those numerous offices which the outset of the Government must render Necessary.
In which hope your Memorialist without presuming to point out any particular office respectfully Entreats the favourable attention of your Excellency to his unfortunate case. For which as in duty bound he will Ever pray

Josiah Crane

